                                   1

                                   2

                                   3
                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     CHRISTOPHER CARDINAL, et al.,                      Case No. 18-cv-00272-JCS
                                                        Plaintiffs,
                                   8
                                                                                            COURT’S AMENDED VERDICT
                                                 v.                                         FORM
                                   9
                                  10     JOHN LUPO, et al.,
                                                        Defendants.
                                  11
                                  12          The Court intends to use the attached verdict form, which reflects the agreement of the
Northern District of California
 United States District Court




                                  13   parties at the December 6, 2019 hearing. Any party that believes this verdict form fails to reflect

                                  14   that agreement or otherwise contains errors may raise objections no later than December 9, 2019,

                                  15   before the start of testimony for the day.

                                  16          IT IS SO ORDERED.

                                  17   Dated: December 8, 2019

                                  18                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  19                                                   Chief Magistrate Judge
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                   1                             COURT’S PROPOSED VERDICT FORM

                                   2

                                   3          We, the jury, unanimously find as follows:

                                   4   PART A: INTENTIONAL MISREPRESENTATION

                                   5          1.     Is John Lupo liable to Christopher Cardinal for intentional
                                                     misrepresentation?
                                   6
                                                     _____ Yes              _____ No
                                   7
                                       If your answer to Question 1 is “Yes,” continue to Question 2. If your answer to Question 1 is
                                   8
                                       “No,” do not answer any further questions in Part A, and instead continue to Part B.
                                   9
                                              2.     What are Christopher Cardinal’s damages for John Lupo’s intentional
                                  10                 misrepresentation? Do not include any damages here for solicitation of
                                                     employees. Do not include any punitive damages.
                                  11
                                                     $________________________
                                  12
Northern District of California




                                       Continue to Question 3.
 United States District Court




                                  13
                                              3.     Did John Lupo make a false representation to Christopher Cardinal with
                                  14                 malice, oppression, or fraud?
                                  15                 _____ Yes              _____ No

                                  16   If your answer to Question 3 is “Yes,” continue to Question 4. If your answer to Question 3 is

                                  17   “No,” do not answer any further questions in Part A, and instead continue to Part C.

                                  18          4.     What amount of punitive damages, if any, do you award Christopher Cardinal
                                                     against John Lupo?
                                  19
                                                     $________________________
                                  20
                                       Continue to Part C.
                                  21
                                       PART B: NEGLIGENT MISREPRESENTATION
                                  22
                                       Begin Part B only if you answered “No” to Question 1 in Part A. If you answered “Yes” to
                                  23
                                       Question 1, do not answer any questions in Part B, and instead continue to Part C.
                                  24
                                              5.     Is John Lupo liable to Christopher Cardinal for negligent misrepresentation?
                                  25
                                                     _____ Yes              _____ No
                                  26
                                       If your answer to Question 5 is “Yes,” continue to Question 6. If your answer to Question 5 is
                                  27
                                       “No,” do not answer Question 6, and instead continue to Part C.
                                  28
                                                                                       2
                                              6.     What are Christopher Cardinal’s damages for John Lupo’s negligent
                                   1                 misrepresentation? Do not include any damages here for solicitation of
                                                     employees. Do not include any punitive damages.
                                   2
                                                     $________________________
                                   3
                                       Continue to Part C.
                                   4
                                       PART C: BREACH OF CONTRACT—CHRISTOPHER CARDINAL’S CLAIM
                                   5
                                       Begin Part C regardless of how you answered the earlier questions.
                                   6
                                              7.     Is John Lupo liable to Christopher Cardinal for breach of Section 4.7 (Non-
                                   7                 Solicitation Covenant) of the contract?
                                   8                 _____ Yes              _____ No

                                   9   If your answer to Question 7 is “Yes,” continue to Question 8. If your answer to Question 7 is

                                  10   “No,” do not answer any further questions in Part C, and instead continue to Part D.

                                  11          8.     What are Christopher Cardinal’s damages for John Lupo’s breach of Section
                                                     4.7 of the contract?
                                  12
Northern District of California




                                                     $________________________
 United States District Court




                                  13
                                       Continue to Part D.
                                  14
                                       PART D: BREACH OF CONTRACT—JOHN LUPO’S CLAIM
                                  15
                                       Begin Part D regardless of how you answered the earlier questions.
                                  16
                                              9.     Is Christopher Cardinal liable to John Lupo for breach of the contract?
                                  17
                                                     _____ Yes              _____ No
                                  18
                                       If your answer to Question 9 is “Yes,” continue to Question 10. If your answer to Question 9 is
                                  19
                                       “No,” do not answer Question 10, and instead continue to Part E.
                                  20
                                              10.    What are John Lupo’s damages for Christopher Cardinal’s breach of the
                                  21                 contract?
                                  22                 $________________________

                                  23   Continue to Part E.

                                  24   PART E: COMPUTER FRAUD AND ABUSE ACT

                                  25   Begin Part E regardless of how you answered the earlier questions.

                                  26          11.    Is John Lupo liable to Christopher Cardinal for violation of the Computer
                                                     Fraud and Abuse Act?
                                  27
                                                     _____ Yes              _____ No
                                  28
                                                                                       3
                                   1   If your answer to Question 11 is “Yes,” continue to Question 12. If your answer to Question 11 is

                                   2   “No,” do not answer Question 12, and instead continue to Part F.

                                   3            12.   What are Christopher Cardinal’s damages for John Lupo’s violation of the
                                                      Computer Fraud and Abuse Act?
                                   4
                                                      $________________________
                                   5
                                       Continue to Part F.
                                   6
                                       PART F: SIGNATURE
                                   7
                                       Have the presiding juror sign and date this verdict form. After the presiding juror has signed and
                                   8
                                       dated the verdict form, notify the courtroom deputy that you have reached a verdict.
                                   9
                                  10
                                       Signed:    ________________________________________
                                  11              Presiding Juror
                                  12
Northern District of California
 United States District Court




                                       Dated:     _______________________
                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                       4
